Title: John Adams’ Commission as Minister to Great Britain, 24 February 1785
From: Lee, Richard Henry
To: Adams, John


        
          [24 February 1785]
        
        The United States of America in Congress assembled.
        To our trusty and well beloved John Adams Esquire Send Greeting
        We reposing special trust and confidence in your Integrity Prudence and Ability have nominated constituted and appointed and by these Presents do nominate constitute and appoint you the said John Adams our Minister Plenipotentiary to reside at the Court of His britannic Majesty and do give you full Power and Authority there to Represent us, and to do and perform all such Matters and Things as to the said Place or Office doth appertain, or as may by our Instructions be given unto you in charge. This Commission to continue in Force for the space of three Years from this Day unless sooner Revoked.
        In Testimony whereof We have caused the Seal of the United States to be hereunto affixed Witness His Excellency Richard Henry Lee our President at the City of New York this Twenty fourth Day of February in the Year of our Lord one thousand seven hundred and Eighty five, and of our Sovereignty and Independence the Ninth.
        
          Richard Henry Lee. P.Cha Thomson SecyJohn Jay—Secretary for the Departmt. of foreign Affairs—
        
      